                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


CARLOS ANTONIO RILEY, JR.,             )
                                       )
                   Petitioner,         )
                                       )                   1:16CV127
       v.                              )                   1:13CR122-1
                                       )
UNITED STATES OF AMERICA,              )
                                       )
                   Respondent.         )


                                     ORDER

       The Order and Recommendation of the United States Magistrate

Judge was filed with the court in accordance with 28 U.S.C.

§ 636(b) and, on October 30, 2018, was served on the parties in

this action.       Petitioner objected to the Recommendation. (Doc.

74.)

       Petitioner’s    objections    lack    merit   and     generally     do    not

require discussion.        The only exception is Petitioner’s request

to hold this case in abeyance on the ground that the Supreme

Court’s grant of certiorari in Gamble v. United States, 138 S. Ct.

2707 (2018) may impact the Double Jeopardy landscape.                    However,

if Gamble has an impact on Petitioner’s convictions, it will not

be   on     Petitioner’s   federal   conviction      for    being   a    felon   in

possession of a firearm, as this conviction was first in time to

a similar state conviction.          For this reason, there is no reason

to hold this case in abeyance, and the request is denied.
     The court has appropriately reviewed the portions of the

Magistrate Judge’s report to which objection was made and has made

a de novo determination, which is in accord with the Magistrate

Judge’s report.    The court therefore adopts the Magistrate Judge’s

recommendation.

     IT IS THEREFORE ORDERED that Petitioner’s motion to vacate,

set aside or correct sentence (Doc. 43) is DENIED.       A judgment

dismissing this action will be entered contemporaneously with this

Order.

     Finding neither a substantial issue for appeal concerning the

denial of a constitutional right affecting the conviction nor a

debatable procedural ruling, a certificate of appealability is not

issued.




                                         /s/   Thomas D. Schroeder
                                      United States District Judge



December 4, 2018




                                  2
